 Case 8:20-mc-00127-JLS-JDE Document 28 Filed 01/01/21 Page 1 of 4 Page ID #:1577




     Stephanie R. Wood (SBN: 242572)
1       swood@bcpc-law.com
     Jeffrey R. Bragalone (pro hac vice application to be filed)
2       jbragalone@bcpc-law.com
     BRAGALONE CONROY PC
3    2200 Ross Ave., Suite 4500W
     Dallas, Texas 75201
4    Tel: (214) 785-6670
     Fax: (214) 785-6680
5
     Ben M. Davidson (SBN:181464)
6           ben@dlgla.com
     DAVIDSON LAW GROUP, ALC
7    4500 Park Granada Blvd., Suite 202
     Calabasas, California 91302
8    Tel: (818) 918-4622

9    Attorneys for Respondent
     Acacia Research Corporation
10                        UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12                                 SOUTHERN DIVISION
13
     HMD GLOBAL OY,                           Case No. 8:20-mc-127
14
                         Movant,              RESPONDENT ACACIA
15                                            RESEARCH CORPORATION’S
            vs.                               L.R. 7.1-1 NOTICE OF
16                                            INTERESTED PARTIES AND
     ACACIA RESEARCH                          RULE 7.1 CORPORATE
17   CORPORATION,                             DISCLOSURE STATEMENT
18                       Respondent.
19
20
21
22
23
24
25
26
27
28
     ACACIA RESEARCH CORPORATION’S NOTICE OF INTERESTED PARTIES AND CORPORATE
     DISCLOSURE STATEMENT                 -1-
 Case 8:20-mc-00127-JLS-JDE Document 28 Filed 01/01/21 Page 2 of 4 Page ID #:1578




1          Pursuant to C.D. Cal. Local Rule 7.1-1, and Fed. R. Civ. P. 7.1, the
2    undersigned counsel of record for Acacia Research Corporation (“ARC”), certifies
3    that the following listed parties may have a pecuniary interest in the outcome of this
4    case. These representations are made to enable the Court to evaluate possible
5    disqualification or recusal.
6          Acacia Research Corporation
7          HMD Global Oy
8          ARC is a publicly traded company with no parent corporation. No publicly
9    held corporation owns 10% or more of ARC’s stock.
10
11   Dated: December 31, 2020                      Respectfully submitted,
                                                   /s/ Stephanie R. Wood
12                                                 Stephanie R. Wood
13                                                 California Bar No. 242572
                                                   Jeffrey R. Bragalone (pro hac vice to be
14                                                 filed)
                                                   Texas Bar No. 02855775
15
16                                                 BRAGALONE CONROY PC
                                                   2200 Ross Avenue
17                                                 Suite 4500W
18                                                 Dallas, TX 75201
                                                   Tel: (214) 785-6670
19                                                 Fax: (214) 785-6680
20                                                 swood@bcpc-law.com
                                                   jbragalone@bcpc-law.com
21
22
                                                   Ben M. Davidson (SBN: 181464)
23                                                 ben@dlgla.com
                                                   DAVIDSON LAW GROUP, ALC
24
                                                   4500 Park Granada Blvd., Suite 202
25                                                 Calabasas, California 91302
                                                   Tel: (818) 918-4622
26
27
28
     ACACIA RESEARCH CORPORATION’S NOTICE OF INTERESTED PARTIES AND CORPORATE
     DISCLOSURE STATEMENT                 -2-
 Case 8:20-mc-00127-JLS-JDE Document 28 Filed 01/01/21 Page 3 of 4 Page ID #:1579




1                                              Attorneys for Respondent
                                               ACACIA RESEARCH
2                                              CORPORATION
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ACACIA RESEARCH CORPORATION’S NOTICE OF INTERESTED PARTIES AND CORPORATE
     DISCLOSURE STATEMENT                 -3-
 Case 8:20-mc-00127-JLS-JDE Document 28 Filed 01/01/21 Page 4 of 4 Page ID #:1580




1                              CERTIFICATE OF SERVICE
2
3          I hereby certify that on January 1, 2021, I electronically filed the foregoing
4    document using the Court’s ECF system which will electronically serve the same
5    upon all counsel of record.

6
                                    By: /s/ Ben Davidson
7                                   Ben M. Davidson (SBN: 181464)
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ACACIA RESEARCH CORPORATION’S NOTICE OF INTERESTED PARTIES AND CORPORATE
     DISCLOSURE STATEMENT                 -4-
